DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                      v.

                          LUIS BORN-SUNIAGA,
                                Appellee.

                              No. 4D15-4853

                            [February 20, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 15-1694 CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellant.

    A. Randall Haas, Fort Lauderdale, for appellee.

    EN BANC/ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   Upon mandate of the Florida Supreme Court quashing this court's
opinion, we affirm the order of the trial court dismissing all charges against
the appellee.

GERBER, C.J., WARNER, GROSS, TAYLOR, MAY, DAMOORGIAN, CIKLIN, LEVINE,
CONNER, FORST, KLINGENSMITH and KUNTZ, JJ., concur. 1




1 Because we issued our 2017 opinion en banc, we have issued this opinion on
remand en banc.